EXHIBIT 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”), dated as of October 23, 2012 (the
“Effective Date”), is between Navigant Consulting, Inc., a Delaware corporation
(the “Company”), and Lee A. Spirer (the “Executive”).

RECITALS

A. The Company desires to obtain the benefits of the Executive’s knowledge,
skills, and experience by employing the Executive as its Executive Vice
President and Global Business Leader upon the terms and subject to the
conditions of this Agreement.

B. The Executive desires to be employed by the Company in such position upon the
terms and subject to the conditions of this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing premises and mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

1. Employment. Subject to the terms and conditions of this Agreement, the
Company agrees to employ the Executive, and the Executive agrees to be employed
by the Company, for the period stated in Paragraph 2 hereof.

2. Employment Term. The term of the Executive’s employment by the Company under
this Agreement will begin on November 5, 2012 (the “Employment Commencement
Date”), and will continue, subject to earlier termination as provided in
Paragraph 7 hereof, until March 31, 2016 (the “Employment Term”); provided,
however, that in the event a Change in Control (as defined in Paragraph 8(c))
occurs prior to the end of the Employment Term, the Employment Term shall end on
the later to occur of (a) March 31, 2016; or (b) the second anniversary of the
date of the Change in Control. To the extent either or both parties desire to
continue Executive’s employment beyond the Employment Term, each such party
agrees to notify the other of this fact on or prior to December 31, 2015.

3. Position and Responsibilities. During the Employment Term, the Executive
agrees to serve the Company, and the Company shall employ the Executive as its
Executive Vice President and Global Business Leader. During the Employment Term,
the Executive shall possess such broad powers and perform such duties and
functions as are normally incident to the positions of Executive Vice President
and Global Business Leader with an entity of an equivalent size and nature as
the Company. Unless the parties agree otherwise, Executive’s base office shall
be located in New York, New York.



--------------------------------------------------------------------------------

Lee A. Spirer

 

4. Performance of Duties; Commitment of Time. During the Employment Term, the
Executive shall discharge the following obligations:

(a) Except for illness, reasonable vacation periods, and reasonable leaves of
absence, the Executive shall, subject to Paragraph 4(c) hereof, devote his best
efforts and full business time, attention and skills to the business and affairs
of the Company and its subsidiaries, affiliates and divisions, as such business
and affairs now exist and as they may be hereafter changed or added to.

(b) The Executive shall report directly to the Chief Executive Officer of the
Company (the “CEO”) and he shall perform all of his duties in accordance with
such reasonable directions, requests, rules and regulations as are specified by
the CEO in connection with his employment.

(c) Nothing herein shall preclude the Executive from devoting such reasonable
time as required to serve, or to continue to serve, on the boards of directors
of, or to hold any other offices or positions in or with respect to, other
companies, organizations or entities, provided that (i) the Executive gives
prior notice to the Company of such other activities, (ii) such other activities
do not violate Paragraph 6 hereof, and (iii) such other activities have no
material effect on the time the Executive is required to spend in connection
with the services required of his hereunder.

5. Compensation and Benefits.

(a) Base Salary. During the Employment Term, the Executive will receive an
annual salary, payable in monthly or more frequent installments, of $550,000
subject to authorized withholding and other required deductions. The annual
salary will be reviewed annually by the Compensation Committee (the “Committee”)
of the Board of Directors of the Company (the “Board”) and, if appropriate,
adjusted (but not decreased except as set forth in Clause (1) of Paragraph 7(c)
below) by the Committee in its sole discretion. Such annual salary, as so
adjusted, is hereinafter referred to as the “Base Salary.”

(b) Initial Equity Grant. Effective on the Employment Commencement Date, the
Company shall make a one-time grant to the Executive of restricted stock units
representing the right to acquire shares of the Company’s common stock, with an
aggregate grant date value of $500,000 calculated based on the average closing
price of the Company’s common stock for the 30 calendar day period immediately
preceding (but not including) the Employment Commencement Date (the “Initial
Employment Incentive Equity Grant”), pursuant and subject to the terms and
conditions of this Agreement, the Navigant Consulting, Inc. 2012 Long-Term
Incentive Plan, as in effect or amended from time to time (“LTIP”), and the
Restricted Stock Unit Award Agreement embodying such grant (“Restricted Stock
Unit Award Agreement”) which the Executive must execute and return to the
Company as a pre-condition to such grant. The Initial Employment Incentive
Equity Grant shall vest in one-third increments on each of the first three
annual anniversaries of the Employment Commencement Date, subject to the terms
and conditions of this Agreement, the Restricted Stock Unit Award Agreement and
the LTIP. During the Employment Term, the Executive shall comply with the terms
of the Company’s Stock Ownership Guidelines (as in effect or amended from time
to time) or other similar Company guideline or policy.

 

2



--------------------------------------------------------------------------------

Lee A. Spirer

 

(c) Annual Cash Incentive Bonus. Commencing with the 2013 calendar year, the
Executive will be eligible to receive an annual cash incentive bonus based upon
the Executive’s and the Company’s achievement of annual performance goals or
objectives established by the Committee. The Executive shall have a target bonus
equal to 75% of the Base Salary. The Committee shall have the sole discretion to
determine whether the annual performance goals and objectives have been met.
Payment shall be subject to and made in accordance with the Navigant Consulting,
Inc. Annual Incentive Plan, as may be amended from time to time (but in no event
shall the annual bonus be paid later than March 15th of the calendar year
immediately following the year in which such compensation is earned).

(d) Long-Term Incentive Compensation During the Employment Term, the Executive
will be eligible to receive long-term incentive compensation based upon the
Executive’s and the Company’s achievement of performance goals or objectives
established by the Committee. The Committee shall have the sole discretion to
determine the amount and terms of any long-term incentive compensation and
whether the performance goals and objectives applicable to any long-term
incentive compensation have been met.

(e) Legal Fees. The Company shall reimburse the Executive for any legal fees and
expenses incurred by the Executive in connection with the review of this
Agreement and any documents ancillary thereto, in an amount not to exceed
$15,000.

(f) Employee Benefits and Perquisites. During the Employment Term, the Executive
will be entitled to receive all benefits and perquisites of employment generally
available to other members of the Company’s senior executive management, upon
his satisfaction of the eligibility or participation criteria therefore. The
Company reserves the right to modify employee benefits and perquisites at its
discretion.

(g) Reimbursement of Business Expenses. The Company shall pay or reimburse the
Executive, in accordance with its normal policies and practices, for all
reasonable business expenses incurred by the Executive in connection with the
performance of his obligations hereunder, including, without limitation, travel
to and from the Company’s offices other than Executive’s base office. The
Executive shall produce accounts and vouchers or other reasonable evidence of
expenses incurred or payments made by the Executive, all in accordance with the
Company’s regular procedures in effect from time to time and in form suitable to
establish the validity and deductibility of such expenses for tax purposes.

(h) Withholding Taxes. There shall be deducted and withheld from the Base Salary
and all other compensation payable to the Executive during or for the Employment
Term any and all amounts required to be deducted or withheld under the
provisions of any statute, regulation, ordinance or order.

6. Obligations of the Executive During and After Employment.

(a) The Executive acknowledges and agrees that solely by virtue of his
employment by, and relationship with, the Company, he will acquire “Confidential
Information,” as defined in subparagraph (vii) below, as well as special
knowledge of the Company’s business and its

 

3



--------------------------------------------------------------------------------

Lee A. Spirer

 

relationships with its clients and employees, and that, but for his association
with the Company, the Executive will not have had access to said Confidential
Information or knowledge of said relationships. The Executive further
acknowledges and agrees (1) that the Company has long term relationships with
its clients and employees, and that those relationships were developed at great
expense and difficulty to the Company over several years of close and continuing
involvement; (2) that the Company’s relationships with its clients and employees
are and will continue to be valuable, special and unique assets of the Company
and (3) that the Company has the following protectable interests that are
critical to its competitive advantage in the industry and would be of
demonstrable value in the hands of a competitor: Company-specific information
concerning revenues, costs, margins, marketing strategies, employees,
compensation systems, employee benefits, corporate development plans and
opportunities, financial, accounting and corporate governance systems, and
concepts, ideas, and other matters not generally known to the public. The
Company acknowledges and agrees that such protectable interests do not include
information properly in the public domain, or the generalized knowledge, skills
and know-how possessed by the Executive, whether as a result of his employment
or otherwise. In return for the consideration described in this Agreement, the
Executive hereby represents, warrants and covenants as follows:

(i) The Executive has executed and delivered this Agreement as his free and
voluntary act, after having determined that the provisions contained herein are
of a material benefit to him, and that the duties and obligations imposed on him
hereunder are fair and reasonable and will not prevent him from earning a
comparable livelihood following the termination of his employment with the
Company;

(ii) The Executive has read and fully understands the terms and conditions set
forth herein, has had time to reflect on and consider the benefits and
consequences of entering into this Agreement, and has had the opportunity to
review the terms hereof with an attorney or other representative if he so
chooses;

(iii) The execution and delivery of this Agreement by the Executive does not
conflict with, or result in a breach of or constitute a default under, any
agreement or contract, whether oral or written, to which the Executive is a
party or by which the Executive may be bound;

(iv) The Executive agrees that, during the time of his employment with the
Company and for a period of one year after termination of the Executive’s
employment for any reason whatsoever or for no reason, whether voluntary or
involuntary, the Executive will not, except on behalf of the Company, anywhere
in North America or in any other place or venue where the Company or any
affiliate, subsidiary or division thereof now conducts or operates, or may
conduct or operate, its business prior to the date of the Executive’s
termination of employment:

(a) directly or indirectly, contact, solicit or direct any person, firm,
corporation, association, or other entity to contact or solicit, any of the
Company’s clients or prospective clients (as they are hereinafter defined) for
the purpose of selling or distributing or attempting to sell or distribute, any
products and/or services in competition with the Company to

 

4



--------------------------------------------------------------------------------

Lee A. Spirer

 

its clients. In addition, the Executive will not disclose the identity of any
such clients or prospective clients, or any part thereof, to any person, firm,
corporation, association, or other entity for any reason or purpose whatsoever,
except to the extent (1) required by any law, regulation or order of any court
or regulatory commission, department or agency, provided that the Executive
gives prompt notice of such requirement to the Company to enable the Company to
seek an appropriate protective order, or (2) such disclosure is necessary to
perform properly the Executive’s duties under this Agreement or to comply with
this Agreement;

(b) directly or indirectly, solicit on his own behalf or on behalf of any other
person, the services of any person who is an employee of the Company, nor
solicit any of the Company’s employees to terminate employment with the Company;
and

(c) act as a consultant, advisor, officer, manager, agent, director, partner,
independent contractor, owner, or employee for or on behalf of any of the
Company’s competitors (as hereinafter defined);

(v) The scope described above is necessary and reasonable in order to protect
the Company in the conduct of its business and that, if the Executive becomes
employed by another employer, he shall be required to disclose the existence of
this Paragraph 6 to such employer and the Executive hereby consents to and the
Company is hereby given permission to disclose the existence of this Paragraph 6
to such employer;

(vi) For purposes of this Paragraph 6, “client” shall be defined as any person,
firm, corporation, association, or entity that purchased any type of product
and/or service from the Company or is or was doing business with the Company
within the 12-month period immediately preceding termination of the Executive’s
employment. For purposes of this Paragraph 6, “prospective client” shall be
defined as any person, firm, corporation, association, or entity that Executive
is, after reasonable inquiry, aware or reasonably should be aware, was contacted
or solicited in writing by the Company or that contacted the Company within the
12-month period immediately preceding the termination of the Executive’s
employment for the purpose of having such persons, firms, corporations,
associations, or entities become a client of the Company. For purposes of this
Paragraph 6, the Company’s competitors shall include any business that provides
consulting services in actual and substantial competition with the Company,
including but not limited to FTI Consulting, Inc. Charles River Associates,
Inc., Huron Consulting Group, Inc., Berkeley Research Group, Duff and Phelps
Corporation, and any successors to these companies;

(vii) Both during his employment and thereafter he will not, for any reason
whatsoever, use for himself or disclose to any person not employed by the
Company any “Confidential Information” of the Company acquired by the Executive
during his relationship with the Company, except to the extent that such
Confidential Information (a) becomes a matter of public record or is published
in a newspaper, magazine or other periodical, or in other media, available to
the general public, other than as a result of any act or omission of the
Executive, (b) is required to be disclosed by law, regulation or order of any
court or regulatory commission, department or agency, provided that the
Executive gives prompt notice of such requirement to the Company to enable the
Company to seek an appropriate protective order, or (c) is required to

 

5



--------------------------------------------------------------------------------

Lee A. Spirer

 

be disclosed in order to perform properly the Executive’s duties under this
Agreement. The Executive further agrees to use Confidential Information solely
for the purpose of performing duties with the Company and further agrees not to
use Confidential Information for his own private use or commercial purposes. The
Executive agrees that “Confidential Information” includes but is not limited to:
(1) any financial, engineering, business, planning, operations, services,
potential services, products, potential products, technical information and/or
know-how, organization charts, formulas, business plans, production, purchasing,
marketing, pricing, sales, profit, personnel, customer, broker, supplier, or
other lists or information of the Company; (2) any papers, data, records,
processes, methods, techniques, systems, models, samples, devices, equipment,
compilations, invoices, client lists, or documents of the Company; (3) any
confidential information or trade secrets of any third party provided to the
Company in confidence or subject to other use or disclosure restrictions or
limitations; and (4) any other information, written, oral, or electronic,
whether existing now or at some time in the future, and whether pertaining to
current or future developments, which pertains to the Company’s affairs or
interests or with whom or how the Company does business. The Company
acknowledges and agrees that Confidential Information does not include
information properly in the public domain, or the generalized knowledge, skills
and know-how possessed by the Executive, whether as a result of his employment
or otherwise;

(viii) During his employment, the Executive will not remove from the Company’s
premises any documents, records, files, notebooks, correspondence, reports,
video or audio recordings, computer printouts, computer programs, computer
software, price lists, microfilm, drawings, or other similar documents
containing Confidential Information, including copies thereof, whether prepared
by him or others, except as his duties under this Agreement shall require, and
in such cases, will promptly return such items to the Company. Upon termination
of his employment with the Company, all such items including summaries or copies
thereof, then in the Executive’s possession, shall be returned to the Company
immediately;

(ix) All ideas, inventions, designs, processes, discoveries, enhancements,
plans, writings, and other developments or improvements (the “Inventions”)
conceived by the Executive, alone or with others, during the term of his
employment, whether or not during working hours, that are within the scope of
the Executive’s business operations or that relate to any of the Company’s work
or projects (including any and all inventions based wholly or in part upon ideas
conceived during the Executive’s employment with the Company), are the sole and
exclusive property of the Company. The Executive further agrees that (1) he will
promptly disclose all Inventions to the Company and hereby assigns to the
Company all present and future rights he has or may have in those Inventions,
including without limitation those relating to patent, copyright, trademark or
trade secrets; and (2) all of the Inventions eligible under the copyright laws
are “work made for hire.” At the request of and without charge to the Company
and without cost to the Executive, the Executive will do all things deemed by
the Company to be reasonably necessary to perfect title to the Inventions in the
Company and to assist in obtaining for the Company such patents, copyrights or
other protection as may be provided under law and desired by the Company,
including but not limited to executing and signing any and all relevant
applications, assignments or other instruments. Notwithstanding the foregoing,
pursuant to the Employee Patent Act, Illinois Public Act 83-493, the Company
hereby notifies the Executive that the provisions of this subparagraph
(ix) shall not apply to any Inventions for which no

 

6



--------------------------------------------------------------------------------

Lee A. Spirer

 

equipment, supplies, facility or trade secret information of the Company was
used and which were developed entirely on the Executive’s own time, unless
(1) the Invention relates (i) to the business of the Company, or (ii) to actual
or demonstrably anticipated research or development of the Company, or (2) the
Invention results from any work performed by the Executive for the Company;

(x) All client lists, supplier lists, and client and supplier information are
and shall remain the exclusive property of the Company, regardless of whether
such information was developed, purchased, acquired, or otherwise obtained by
the Company or the Executive. The Executive also agrees to furnish to the
Company on demand at any time during his employment, and upon the termination of
his employment, any records, notes, computer printouts, computer programs,
computer software, price lists, microfilm, or any other documents related to the
Company’s business, including originals and copies thereof;

(xi) The Executive may become aware of “material” nonpublic information relating
to clients whose stock is publicly traded. The Executive acknowledges that he is
prohibited by law as well as by Company policy from trading in the shares of
such clients while in possession of such information or directly or indirectly
disclosing such information to any other persons so that they may trade in these
shares. For purposes of this subparagraph (xi), “material” information may
include any information, positive or negative, which might be of significance to
an investor in determining whether to purchase, sell or hold the stock of
publicly traded clients. Information may be significant for this purpose even if
it would not alone determine the investor’s decision. Examples include a
potential business acquisition, internal financial information that departs in
any way from what the market would expect, the acquisition or loss of a major
contract, or an important financing transaction.

(b) Remedy for Breach. The Executive agrees that in the event of a material
breach or threatened material breach of any of the covenants contained in this
Paragraph 6, the Company will have the right and remedy to have such covenants
specifically enforced by any court having jurisdiction, it being acknowledged
and agreed that any material breach of any of the covenants will cause
irreparable injury to the Company and that money damages will not provide an
adequate remedy to the Company.

(c) Blue-Penciling. The Executive acknowledges and agrees that the
noncompetition and nonsolicitation provisions contained herein are reasonable
and valid in geographic, temporal and subject matter scope and in all other
respects, and do not impose limitations greater than are necessary to protect
the goodwill, Confidential Information and other business interests of the
Company. Nevertheless, if any court or arbitrator determines that any of said
noncompetition and other restrictive covenants and agreements, or any part
thereof, is unenforceable because of the duration or geographic scope of such
provision or otherwise, such court or arbitrator will have the power to reduce
the duration, geographic scope or other scope of such provision, as the case may
be, and, in its reduced form, such provision will then be enforceable to the
maximum extent permitted by applicable law.

 

7



--------------------------------------------------------------------------------

Lee A. Spirer

 

7. Termination of Employment.

(a) Termination as a Result of Death or Disability. The Executive’s employment
with the Company shall terminate automatically upon the Executive’s death during
the Employment Term. If the Disability of the Executive has occurred during the
Employment Term (pursuant to the definition of “Disability” set forth below),
the Company may give to the Executive written notice of its intention to
terminate the Executive’s employment. In such event, the Executive’s employment
with the Company shall terminate effective on the 30th day after receipt of such
notice by the Company (the “Disability Effective Date”), provided that, within
the 30 days after receipt of notice, the Executive shall not have returned to
substantial performance of the Executive’s duties. For purposes of this
Agreement, “Disability” shall mean the absence of the Executive from the
Executive’s duties with the Company for 120 consecutive days, or a total of 180
days in any 12-month period, as a result of incapacity due to mental or physical
illness which is determined to be total and permanent by a physician jointly
selected by the Company and the Executive or the Executive’s legal
representative, or, if the parties cannot agree on the selection of such
physician then each shall choose a physician and the two physicians shall
jointly select a physician to make such binding determination.

(b) Termination by the Company for Cause. The Company may terminate the
Executive’s employment during the Employment Term for Cause at any time upon
written notice from the Company specifying such Cause and the expiration of the
cure period specified below, and thereafter, the Company’s obligations hereunder
(other than the obligation to pay any accrued salary or benefit) shall cease and
terminate; provided, however, that such written notice shall not be delivered
until after the Company shall have given the Executive written notice specifying
the conduct alleged to have constituted such Cause. The Executive shall have 30
days to cure the matters specified in the notice delivered by the Board (to the
extent that such matters are curable). For purposes of this Agreement, “Cause”
shall mean the Executive’s willful misconduct, dishonesty or other willful
actions (or willful failures to act) which are materially and demonstrably
injurious to the Company, or a material breach by the Executive of one or more
terms of this Agreement, which shall include the Executive’s habitual neglect of
the material duties required of him under this Agreement. For purposes of this
Paragraph, no act or failure to act on the part of the Executive shall be
considered “willful” unless it is done, or omitted to be done, by the Executive
in bad faith or without reasonable belief that the Executive’s action or
omission was in the best interests of the Company.

(c) Termination by the Executive for Good Reason. The Executive’s employment
with the Company may be terminated by the Executive for Good Reason upon written
notice from the Executive specifying such Good Reason and the expiration of the
cure period specified below; provided, however, that such written notice shall
not be delivered until after the Executive shall have given the Company written
notice specifying the conduct alleged to have constituted such Good Reason which
notice shall be provided within 90 days of the initial existence of the
circumstances constituting Good Reason. The Company shall have 30 days to cure
the matters specified in the notice delivered to the Board and, if uncured, the
Executive must terminate his employment with the Company within six (6) months
after the initial existence of the circumstances constituting Good Reason in
order for such termination to be considered to be for Good Reason. For purposes
of this Agreement, “Good Reason” shall mean

 

8



--------------------------------------------------------------------------------

Lee A. Spirer

 

any of the following actions, if taken without the express written consent of
the Executive: (1) a material diminution in the Executive’s Base Salary
(excluding a reduction in compensation similarly affecting all or substantially
all of the Company’s executive officers); (2) a material diminution in the
Executive’s authority, duties or responsibilities; (3) relocation of Executive’s
base office to an office that is more than 50 miles from Executive’s base office
prior to such relocation; or (4) any other action or inaction that constitutes a
material breach by the Company of this Agreement.

(d) Termination by the Company Other Than for Cause or Disability or Termination
by the Executive Without Good Reason. The Executive’s employment with the
Company may be terminated on written notice at any time during the Employment
Term by the Company other than for Cause or Disability or by the Executive
without Good Reason.

(e) Notice of Termination. Any termination by the Company for Cause, or by the
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party. For purposes of this Agreement, a “Notice of Termination” means a
written notice which (1) indicates the specific termination provision in this
Agreement relied upon, (2) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated and (3) specifies
the termination date (which date shall be not more than 30 days after the giving
of such notice). The failure by the Executive or the Company to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Good Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder.

8. Obligations of the Company upon Termination of Employment. Except as
otherwise delayed pursuant to Paragraph 11 relating to the application of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) to
Specified Employees (as defined herein), the following provisions shall apply:

(a) Termination by the Company Other Than for Cause, Death or Disability or by
the Executive for Good Reason. If, during the Employment Term, the Executive
incurs a “Separation from Service” within the meaning of Section 409A of the
Code (a “Separation from Service”) by reason of (i) the Company’s termination of
the Executive’s employment other than for Cause, death or Disability or (ii) the
Executive’s resignation from employment for Good Reason, then:

(1) the Company shall pay to the Executive in a lump sum in cash within sixty
(60) days after the date of Separation from Service (or, in the event any
amounts due cannot be determined within this period, as soon thereafter as is
practicable in accordance with U.S. Treasury Regulation § 1.409A-3(d), relating
to administrative delays) and subject to the Executive’s execution and
non-revocation of a General Release and Waiver Agreement in a form reasonably
accepted to the Company (“General Release and Waiver Agreement”), an amount
equal to 1.0 times the sum of (i) the Executive’s then current Base Salary
(which, in the case of termination by

 

9



--------------------------------------------------------------------------------

Lee A. Spirer

 

Executive for Good Reason pursuant to clause (1) of Paragraph 7(c) above, shall
be the Base Salary in effect immediately prior to the reduction in Base Salary
giving rise to the right to terminate for Good Reason pursuant to such clause)
plus (ii) the average of his annual bonuses for the three most recent completed
years (or such shorter period if employed for less than three years) prior to
the date of Separation from Service or Executive’s target bonus amount if the
Executive’s Separation from Service takes place prior to date on which Executive
is eligible to receive his first annual bonus hereunder;

(2) the Company shall pay to the Executive, (i) to the extent earned but not yet
paid, his annual bonus for the year preceding the year in which the date of
Separation from Service occurs in an amount determined by the Committee and
subject to the terms and conditions of the Company’s annual bonus or incentive
plan as then in effect and (ii) a prorated annual bonus for the year in which
Separation from Service occurs, each payable in a lump sum in cash within sixty
(60) days after the date of Separation from Service (or as soon thereafter as is
practicable, but in no event later than the March 15th occurring immediately
following the year in which such Separation from Service occurs). The prorated
annual bonus shall be determined based on an estimate of the Company and
individual performance against the applicable performance goals for the period
before the date of Separation from Service, as determined by the Committee, and
the terms and conditions of the Company’s annual bonus or incentive plan as then
in effect, and prorated to reflect the number of days out of 365 during which
the Executive was employed by Company during the year of the Separation from
Service, including the date of Separation from Service; provided that the
estimate of Company performance for the period before the date of Separation
from Service shall be reconciled with actual performance after the year of
Separation from Service and the Committee shall make any necessary adjustment in
the amount payable; provided, further, in the event of any
underpayment/overpayment based on such reconciliation, the Company shall
promptly pay to the Executive the amount of any underpayment or the Executive
shall promptly pay to the Company the amount of any overpayment, as the case may
be;

(3) the Company shall pay to the Executive after the date of Separation from
Service on a monthly basis an amount equal to the monthly amount of the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) continuation
coverage premium for such month, at the same level and cost to the Executive as
immediately preceding the date of Separation from Service, under the Company
group medical plan in which he participated immediately preceding the date of
Separation from Service, less the amount of the Executive’s portion of such
monthly premium as in effect immediately preceding the date of Separation from
Service, until the earlier of (A) 12 months after the date of Separation from
Service; or (B) the Executive and his family have become eligible for
substantially similar healthcare coverage or become entitled to Medicare
coverage; and

(4) The provisions of this subparagraph 8(a) shall not affect any rights of the
Executive under the Company’s benefit plans or programs.

 

10



--------------------------------------------------------------------------------

Lee A. Spirer

 

(b) Termination due to Death, by the Company for Cause or Disability or by the
Executive other than for Good Reason. If, during the Employment Term, the
Executive incurs a Separation from Service by reason of (i) the Executive’s
death, (ii) the Company’s termination of the Executive’s employment for Cause or
due to Executive’s Disability, or (iii) the Executive’s resignation, excluding a
resignation by him for Good Reason, then the Company shall have no further
obligation to the Executive other than the obligation to pay to the Executive
(A) his Base Salary through the date of Separation from Service and (B) any
other compensation and benefits due to the Executive in accordance with this
Agreement or any other plan or arrangement, in each case to the extent
theretofore unpaid.

(c) Termination following Change of Control. If (i) during the one-year period
following a Change of Control, the Executive incurs a Separation from Service by
reason of (1) the Company’s termination of the Executive’s employment other than
for Cause, death or Disability or (2) the Executive’s resignation from
employment for Good Reason, or (ii) during the six-month period preceding a
Change of Control, the Company terminates the Executive’s employment other than
for Cause, death or Disability, in anticipation of a Change of Control
transaction that the Board is actively considering at the time of such
termination of employment and that is ultimately consummated, then:

(1) the Company shall pay to the Executive in a lump sum in cash within sixty
(60) days after the date of Separation from Service (or, in the event any
amounts due cannot be determined within this period, as soon thereafter as is
practicable in accordance with U.S. Treasury Regulation § 1.409A-3(d), relating
to administrative delay) and subject to the Executive’s execution and
non-revocation of a General Release and Waiver Agreement, an amount equal to two
times the sum of (a) the Executive’s Base Salary as of the date of the Change of
Control (which, in the case of termination by Executive for Good Reason pursuant
to clause (1) of Paragraph 7(c) above, shall be the Base Salary in effect
immediately prior to the reduction in Base Salary giving rise to the right to
terminate for Good Reason pursuant to such clause) plus (b) the average of his
annual bonuses for the three most recent completed years (or such shorter period
if employed for less than three years) prior to the date of the Change of
Control or Executive’s target bonus amount if the Executive’s Separation from
Service takes place prior to date on which Executive is eligible to receive his
first annual bonus hereunder; provided that, if the Company terminates the
Executive’s employment, other than for Cause, death or Disability, in
anticipation of a Change of Control transaction that the Board is actively
considering, payments shall be made under Paragraph 8(a) above within sixty
(60) days after the date of Separation from Service and the additional one
(1.0) times payment provided for under this Paragraph 8(c)(1) shall be made
within sixty (60) days after the date the Change of Control is ultimately
consummated;

(2) the Company shall pay to the Executive, to the extent earned but not yet
paid, his annual bonus for the year preceding the year in which the date of
Separation from Service occurred in an amount determined by the Committee and
subject to the terms and conditions of the Company’s annual bonus or incentive
plan as then in effect, payable in a lump sum in cash within sixty (60) days
after the date of Separation from Service (or as soon thereafter as is
practicable, but in no even later than the March 15th occurring immediately
following the year in which such Separation from Service occurs);

 

11



--------------------------------------------------------------------------------

Lee A. Spirer

 

(3) the Company shall pay to the Executive a prorated annual bonus for the year
in which termination occurs, payable in a lump sum in cash within sixty
(60) days after the date of Separation from Service (or as soon thereafter as is
practicable, but in no even later than the March 15th occurring immediately
following the year in which such Separation from Service occurs) based on an
estimate of Company and individual performance against the applicable
performance goals for the period before the date of Separation from Service, as
determined by the Committee, and the terms and conditions of the Company’s
annual bonus or incentive plan as then in effect, and prorated to reflect the
number of days out of 365 during which the Executive was employed by Company
during the year the Separation from Service occurred, including the date of
Separation from Service; provided that the estimate of Company performance for
the period before the date of Separation from Service shall be reconciled with
actual performance after the year of Separation from Service and the Committee
shall make any necessary adjustment in the amount payable; provided, further in
the event of an underpayment/overpayment based on such reconciliation, the
Company shall promptly pay to the Executive the amount of any underpayment or
the Executive shall promptly pay to the Company the amount of any overpayment,
as the case may be;

(4) the Company shall pay to the Executive after the date of Separation from
Service on a monthly basis an amount equal to the monthly amount of the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) continuation
coverage premium for such month, at the same level and cost to the Executive as
immediately preceding the date of Separation from Service, under the Company
group medical plan in which he participated immediately preceding the date of
Separation from Service, less the amount of the Executive’s portion of such
monthly premium as in effect immediately preceding the date of Separation from
Service, until the earlier of (A) 12 months after the date of Separation from
Service; or (B) the Executive and his family have become eligible for other
substantially similar healthcare coverage or become entitled to Medicare
coverage;

(5) the provisions of this Paragraph 8(c) shall not affect any rights of the
Executive under the Company’s benefit plans or programs;

(6) the payments and benefits under this Paragraph 8(c) shall be in lieu of any
payments and benefits under Paragraph 8(a) above and any payments or benefits
received pursuant to Section 8(a) shall reduce the payments and benefits
provided for under this Section 8(c);

(7) For the purpose of this Agreement, a “Change of Control” shall have been
deemed to have occurred if at any time during the Employment Term:

(i) the Company sells or otherwise disposes in an arms length transaction assets
of the Company having a fair market value of at least 60% of the fair market
value of the total assets of the Company and its subsidiaries on a consolidated
basis,

 

12



--------------------------------------------------------------------------------

Lee A. Spirer

 

or the Company sells or otherwise disposes of a majority of the equity ownership
or voting control of any member of any corporation or other entity holding
substantially all of the assets of the Company, in a single transaction or
series of related transactions; or

(ii) acquisition by (A) any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) or (B) two or
more Persons of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of more than 50% of either (1) the shares of
Common Stock outstanding immediately after such acquisition (the “Company Common
Stock”) or (2) the combined voting power of the voting securities of the Company
entitled to vote generally in the election of directors outstanding immediately
after such acquisition (the “Company Voting Securities”); provided, however,
that for purposes of this subparagraph (ii) the following acquisitions of
securities shall not constitute or be included when determining whether there
has been a Change of Control: (1) any acquisition by the Company, or (2) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company; or

(iii) consummation of a reorganization, merger or consolidation or the sale or
other disposition of all or substantially all of the assets of the Company, or
the acquisition of the assets of another corporation by the Company (in each
case, a “Business Combination”), unless, following any such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Company Common Stock and
Company Voting Securities outstanding immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock or the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the corporation resulting from
such Business Combination (including, without limitation, a corporation which,
as a result of such transaction, owns the Company or all or substantially all of
the Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Company Common Stock and Company Voting Securities
outstanding, as the case may be, (B) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan or related
trust of the Company or any corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 50% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (C) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination.

 

13



--------------------------------------------------------------------------------

Lee A. Spirer

 

(d) No Mitigation or Offset. Payments and benefits under Paragraphs 7 and 8
shall not be subject to mitigation or offset for compensation or benefits
received due to future employment obtained by the Executive.

(e) Other Benefits Upon Termination. Subject to the foregoing, the Executive’s
participation in (if any) and rights under (if any) any Company employee benefit
plans and programs upon and after any termination of the Executive’s employment
by either party for any or no reason (including without limitation under the
LTIP and any award agreement(s) executed thereunder) will be governed by the
terms and conditions of those plans and programs (as in effect or amended from
time to time).

(f) Release. Notwithstanding anything herein to the contrary, the payments and
benefits under Paragraph 8 shall only be payable if the Executive executes and
delivers to the Company, and does not revoke, a General Release and Waiver
Agreement, which releases the Company, its subsidiaries, affiliates, officers,
directors, employees, agents, benefit plans, fiduciaries and their insurers,
successors, and assigns of any and all claims of the Executive under this
Agreement or related to or arising out of the Executive’s employment hereunder,
occurring up to the release date, which the Company shall present to the
Executive within twenty-one (21) calendar days after the date of Executive’s
Separation from Service. Payment of the amounts described in Paragraph 8 shall
commence no earlier than eight (8) days following the date on which the
Executive delivers to the Company (and does not revoke) an executed and
enforceable General Release and Waiver Agreement as described herein. To the
extent any payment conditioned on the Executive’s execution of a release
constitutes nonqualified deferred compensation within the meaning of
Section 409A of the Code , if the date of Executive’s Separation from Service
occurs in one taxable year and the sixty (60) days payment period of Paragraphs
8(a) and (c) above ends in a second taxable year, the Company shall make
payments in the second taxable year, subject to this Paragraph 8(f).

9. Golden Parachute Provision.

In the event that in the opinion of tax counsel selected by the Executive and
compensated by the Company (“Executive’s Tax Counsel”), a payment or benefit
received or to be received by the Executive following his Separation from
Service (whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement with the Company or any of its subsidiaries, affiliates
or divisions) (collectively, with the payments provided for in the foregoing
provisions of Paragraph 8, the “Post Termination Payments”) would be subject to
excise tax (in whole or in part) as a result of Section 280G of the Code, and as
a result of such excise tax, the net amount of Post Termination Payments
retained by the Executive (taking into account federal and state income taxes
and such excise tax) would be less than the net amount of Post Termination
Payments retained by the Executive (taking into account federal and state income
taxes) if the Post Termination Payments were reduced or eliminated as described
in this Paragraph 9, then the Post Termination Payments shall be reduced or
eliminated until no portion of the Post Termination Payments is subject to
excise tax, or the Post Termination Payments are reduced to zero. If Executive’s
Tax Counsel seeks the opinion of a valuation firm in connection with the opinion
to be delivered by Executive’s Tax Counsel under this Paragraph, the Company
agrees to bear the reasonable cost of such valuation firm in delivering such
opinion. For purposes of this limitation (i) no portion of the Post Termination
Payments the receipt or

 

14



--------------------------------------------------------------------------------

Lee A. Spirer

 

enjoyment of which the Executive shall have waived in writing prior to the date
of payment following termination of the Post Termination Payments shall be taken
into account, (ii) no portion of the Post Termination Payments shall be taken
into account which in the opinion of Executive’s Tax Counsel does not constitute
a “parachute payment” within the meaning of Section 280G(b)(2) of the Code,
(iii) the Post Termination Payments shall be reduced only to the extent
necessary so that the Post Termination Payments (other than those referred to in
clauses (i) and (ii)) in their entirety constitute reasonable compensation for
services actually rendered within the meaning of Section 280G(b)(4) of the Code
or are otherwise not subject to excise tax, in the opinion of Executive’s Tax
Counsel, and (iv) the value of any non-cash benefit and all deferred payments
and benefits included in the Post Termination Payments shall be determined by
the mutual agreement of the Company and the Executive in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code. In the event that the
Post Termination Payments shall be reduced pursuant to this Paragraph, then such
reduced payment shall be determined by reducing the Post Termination Payments
otherwise payable to the Executive in the following order: (i) by reducing the
cash severance payment due under Paragraph 8; (ii) by eliminating the
acceleration of vesting of any stock options (and if there is more than one
option award so outstanding, then the acceleration of the vesting of the stock
option with the highest exercise price shall be reduced first and so on); and
(iii) by reducing the payments of any restricted stock, restricted stock units,
performance awards or similar equity-based awards that have been awarded to the
Executive by the Company (and if there be more than one such award held by the
Executive, by reducing the awards in the reverse order of the date of their
award, with the oldest award reduced first and the most-recently awarded reduced
last).

10. Governing Law; Arbitration; Jurisdiction; Attorneys’ Fees.

This Agreement is made and entered into and will be governed by and interpreted
in accordance with the laws of and before the courts of the State of Illinois.
The Company and the Executive agree that any dispute regarding this Agreement
that cannot be resolved amicably by the parties, will be submitted to
arbitration within 60 days of the date the dispute arose and will be resolved in
accordance with Employment Arbitration Rules of the American Arbitration
Association then in effect. The arbitrator will be mutually selected by the
parties or in the event the parties cannot mutually agree, then appointed by the
American Arbitration Association. Any arbitration will be held in Chicago,
Illinois and the arbitrator will apply Illinois law. Judgment upon any award
rendered by the arbitrator will be final and binding and may be entered in any
court of competent jurisdiction. The Company will have the absolute right to
seek equitable remedies in any state court of competent jurisdiction in the
State of Illinois, County of Cook, or in a United States District Court in the
State of Illinois pursuant to Paragraph 6(b) hereof. The parties shall be
responsible for their own costs and expenses under this Paragraph 10; provided,
however, all costs, fees and expenses (including reasonable attorneys’ fees
associated with such arbitration and court action to enforce judgment upon any
award made by an arbitrator) shall be borne by the Company if the Executive
prevails.

 

15



--------------------------------------------------------------------------------

Lee A. Spirer

 

11. Section 409A of the Code.

(a) This Agreement is intended to meet the requirements of Section 409A of the
Code, and shall be interpreted and construed consistent with that intent. The
payments to Executive pursuant to this Agreement are also intended to be exempt
from Section 409A of the Code to the maximum extent possible, under either the
separation pay exemption pursuant to Treasury regulation §1.409A-1(b)(9)(iii) or
as short-term deferrals pursuant to Treasury regulation §1.409A-1(b)(4), and any
installment paid to Executive under this Agreement shall be considered a
separate payment. In the event the terms of this Agreement would subject
Executive to taxes or penalties under Section 409A of the Code (“409A
Penalties”), the Company and Executive shall cooperate diligently to amend the
terms of the Agreement to avoid such 409A Penalties, to the extent possible;
provided that in no event shall the Company be responsible for any 409A
Penalties that arise in connection with any amounts payable under this
Agreement.

(b) Notwithstanding any other provision of this Agreement, to the extent that
the right to any payment (including the provision of benefits) hereunder
provides for the “deferral of compensation” within the meaning of
Section 409A(d)(1) of the Code, the payment shall be paid (or provided) in
accordance with the following:

(i) If the Executive is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code on the date of the Executive’s Separation
from Service (the “Separation Date”), then no such payment shall be made during
the period beginning on the Separation Date and ending on the date that is six
months following the Separation Date or, if earlier, on the date of the
Executive’s death, if the earlier making of such payment would result in tax
penalties being imposed on the Executive under Section 409A of the Code. The
amount of any payment that would otherwise be paid to the Executive during this
period shall instead be paid, with interest at the rate of 5% per annum, to the
Executive on the first business day following the date that is six months
following the Separation Date or, if earlier, the date of the Executive’s death.

(ii) Payments with respect to reimbursements of all expenses pursuant to this
Agreement shall be made promptly, but in any event on or before the last day of
the calendar year following the calendar year in which the relevant expense is
incurred. The amount of expenses eligible for reimbursement, or in-kind benefit
provided, during a calendar year may not affect the expenses eligible for
reimbursement, or in-kind benefit to provided, in any other calendar year and
the Executive’s right to such reimbursement or in-kind benefits may not be
liquidated or exchanged for any other benefit.

The Executive hereby agrees that the Company may, without further consent from
the Executive, make any and all changes to this Agreement as may be necessary or
appropriate to avoid the imposition of penalties on the Executive pursuant to
Section 409A of the Code, while not substantially reducing the aggregate value
to the Executive of the payments and benefits to, or otherwise adversely
affecting the rights of, the Executive under this Agreement.

 

16



--------------------------------------------------------------------------------

Lee A. Spirer

 

12. Miscellaneous.

(a) Entire Agreement. This Agreement (and any Restricted Stock Unit Award
Agreement executed pursuant to the LTIP) constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersedes any and all previous agreements, written or oral, regarding the
subject matter hereof between the parties hereto. Except as otherwise provided
for in Paragraphs 6(c), 11 or 12(e) of this Agreement, this Agreement shall not
be modified or amended, except by a written agreement signed by the parties
hereto.

(b) Notices. All notices, requests, demands and other communications required or
permitted to be given or made under this Agreement shall be in writing and shall
be deemed to have been given if delivered by hand, sent by generally recognized
overnight courier service, telex or telecopy with confirmation of receipt, or
mail:

 

  (i) to the Company:

Navigant Consulting, Inc.

Attn: Chief Executive Officer

30 S. Wacker

Chicago, Illinois 60606

 

  (ii) to the Executive:

Lee A. Spirer

                                                 

                                                 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications will be effective when
actually received by the addressee.

(c) Indemnification. To the fullest extent permitted by law and in addition to
any other rights permitted or granted under the Company’s certificate of
formation and operating agreement, each as amended to date, or any agreement or
policy of insurance, or by law, the Company shall indemnify the Executive if the
Executive is made a party, or threatened to be made a party, to any threatened,
pending, or contemplated action, suit or proceeding, whether civil, criminal,
administrative or investigative (“Proceeding”), by reason of the fact that the
Executive is or was an employee, officer or director of the Company or any
subsidiary of the Company, in which capacity the Executive is or was serving at
the Company’s request, against any and all costs, losses, damages, judgments,
liabilities and expenses (including reasonable attorneys’ fees) which may be
suffered or incurred by him in connection with any such Proceeding; provided,
however, that there shall be no indemnification in relation to matters as to
which the Executive is adjudged to have been guilty of fraud or bad faith or as
a result of the Executive’s material breach.

 

17



--------------------------------------------------------------------------------

Lee A. Spirer

 

The Company shall advance to the Executive all reasonable costs and expenses
incurred by him in connection with a Proceeding within 20 calendar days after
receipt by the Company of a written request for such advance. Such request shall
include an undertaking by the Executive to repay the amount of such advance if
it shall ultimately be determined that he is not entitled to be indemnified
against such costs and expenses.

The Company agrees to maintain during the Employment Term and thereafter one or
more directors’ and officers’ liability insurance policies covering the
Executive with the same terms and aggregate limits of liability as apply to the
Company’s other senior executive officers.

(d) Successors. This Agreement is personal to the Executive and without the
prior written consent of the Company it shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
will inure to the benefit of and be enforceable against the Executive’s legal
representatives. This Agreement will inure to the benefit of and be binding upon
the Company and its successors and assigns (as contemplated in the following
sentence). The Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation, share exchange or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. For purposes of this Agreement, the term “Company” means the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

(e) Severability. If any provision of this Agreement is held invalid or
unenforceable, either in its entirety or by virtue of its scope or application
to given circumstances, such provision will thereupon be deemed modified only to
the extent necessary to render such provision valid, or not applicable to given
circumstances, or excised from this Agreement, as the situation may require, and
this Agreement will be construed and enforced as if such provision had been
included herein as so modified in scope or application, or had not been included
herein, as the case may be. Should this Agreement, or any one or more of the
provisions hereof, be held to be invalid, illegal or unenforceable within any
governmental jurisdiction or subdivision thereof, the Agreement or any such
provision or provisions will not as a consequence thereof be deemed to be
invalid, illegal or unenforceable in any other governmental jurisdiction or
subdivision thereof.

(f) Waiver. The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, will not be deemed to be
a waiver of such provision or right or any other provision or right of this
Agreement.

(g) Counterparts. This Agreement may be executed in two counterparts, each of
which will be deemed an original and both of which taken together will
constitute a single instrument.

(signature page follows)

 

18



--------------------------------------------------------------------------------

Lee A. Spirer

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

  /s/ Lee A. Spirer Lee A. Spirer Navigant Consulting, Inc. By:   /s/ Julie M.
Howard  

Julie M. Howard

Chief Executive Officer

 

19